Title: From George Washington to Frances Bassett Washington, 17 March 1793
From: Washington, George
To: Washington, Frances Bassett



My dear Fanny,
Philadelphia Mar: 17th 1793.

I have duly received your letter—dated Hanover March 5th—and was happy to hear that yourself and the Children were well.
It is not by any means a wish of mine that, you should come to Mount Vernon next Month on account of my short visit to that place. It was merely on your own account, and that of the Estate, that I suggested the measure; more indeed for consideration than by way of advice, for either of your brothers, or Mr Jno. Dandridge can speak to the latter with more propriety than I am able to do; as they know in what time, & in what manner the Will of our departed friend ought to be proved and the execution of the trust entered upon.
My last to you, enclosing the copy of a letter which I had previously written to your brother Burwell, would have convey⟨ed⟩ to you fully, my ideas on this subject; & to that communication I now beg leave to refer you.
The offer of a Residence at Mount Vernon, was made you with my whole heart; but it is with you to consider nevertheless whether any other plan will comport better with the views which my Nephew had, or with such as you may have entertained for your own ease, for the education of your Children—or for the interest of the Estate. and your decision thereon will be perfectly agreeable to me; for I can assure you with much truth that

I have no wish in the case beyond that of seeing you settled to your intire Satisfaction. The means for doing which either in Alexandria or elsewhere you have no doubt considered & calculated; for with the best œconomy I conceive it must be expensive to purchase furniture & keep a house.
The Carriage which I sent to Mount Vernon for your use, I never intended to reclaim; and therefore, now making you a more formal present of it, it may be sent for whenever it suits your convenience & be considered as your own—and I shall, when I see you, request that Fayette may be given up to me; either at that time, or as soon after as he is old enough to go to s⟨c⟩hool; This will relieve you of that portion of attention which his education would otherwise call for.
It is to be feared that your Overseer in Fairfax is neither the best of that descriptn—nor the honestest of men. A month, or more ago, Mr Whiting informed me that this said Overseer had one, if not two horses of his own on the Plantation. (fed no doubt, [(]whatever his declarations to the contrary might be) at your expence.) I immediately directed Mr Whiting to go to him & in my name to order the horse or Horses (if more than one), to be sent away instantly; unless he could shew a written permission for their being kept on the place—and to inform him moreover that if they were to be found on it when I came home I would not only send the horses off but himself along with them. Since then, some suspicions have also been entertained of his not dealing fairly by the Wheat, which, was under his care for Market. Such is the villainy of these sort of people when they have it in their power, as they conceive, to cheat with impunity. What has been done in either of these cases I remain unadvised; as poor Whiting, by a letter which I received from Doctr Craik—dated the 6th inst. was then confined to his bed by a more violent return of his old disorder (Spitting blood) than ever. Since that date I have heard nothing from thence, which is presumptive evidence that he is not able to write himself; & Of this there is the evidence also of the Doctrs letter, pronouncing his case critical & dangerous. The effect of these—to be avoided by extreme care only.
From what Mr Bassett said to Mr Whiting, respecting the materials for the building which had been begun at your place, I directed him to have them put away securely—& to let your Carpenters

work along with mine; keeping an Account of the time, that I might allow you the usual hire. There they may remain, unless you have other employment for them; as I have work on hand that requires dispatch, & I would, to facilitate the execution thereof hire others if I do not retain these. Your Aunt joins me in every affectionate regard for you & the Childn—and in best wishes for the friends among whom you are. At all times, & under all circumstances I shall always remain Yr sincere frd

Go: Washington

